Exhibit 10.8

THE HERSHEY COMPANY

DIRECTORS’ COMPENSATION PLAN

(Amended and Restated

Effective as of December 2, 2008)

1

PURPOSE

The purposes of the Directors’ Compensation Plan (“Plan”) are to provide
Directors of The Hershey Company (“Company”) with payment alternatives for the
retainer and fees payable for services as members of the Board of Directors
(“Board”) of the Company or as a chair of any committee thereof (together,
“Director Fees”), to provide Directors the opportunity to elect to receive all
or a portion of the Directors Fees in Deferred Stock Units (“DSUs”), each
representing an obligation of the Company to issue one share of Common Stock of
the Company, $1.00 par value per share (“Common Stock”), and to promote the
identification of interests between such Directors and the stockholders of the
Company by paying a portion of each Director’s compensation in Restricted Stock
Units (“RSUs”), each RSU representing an obligation of the Company to issue one
share of Common Stock. The Plan is intended to comply with Internal Revenue Code
(“Code”) section 409A and official guidance issued thereunder (collectively,
“Section 409A”). Notwithstanding anything herein to the contrary, this Plan
shall be interpreted, operated and administered in a manner consistent with this
intention.

2

ELIGIBILITY

Any Director of the Company who is not an employee of the Company or any of its
subsidiaries shall be eligible to participate in the Plan. Except as the context
may otherwise require, references in this Plan to a “Director” shall mean only
those directors of the Company who are participants in the Plan.

3

PAYMENT

(a) Director Fees. A Director shall be entitled to Director Fees, in such
amounts as shall be determined by the Board, for services on the Board and as a
chair of any committee of the Board. Pursuant to Section 4 hereof, a Director
may elect to have payment of Directors Fees made currently in cash and/or Common
Stock or deferred for subsequent payment in cash or Common Stock; provided that
if paid currently, fees payable for services as a chair of any committee of the
Board shall be payable only in cash. Any shares of Common Stock payable under
this Section 3(a) shall be paid by the issuance to the Director of a number of
shares of

 

1



--------------------------------------------------------------------------------

Common Stock equal to the cash amount of the retainer so payable divided by the
Fair Market Value of one share of the Common Stock, as defined in Section 12
hereof. Any fractional share of Common Stock resulting from such payment shall
be rounded to the nearest whole share. The Company shall issue share
certificates to the Director for the shares of Common Stock acquired or, if
requested in writing by the Director and permitted under such plan, the shares
acquired shall be added to the Director’s account under the Company’s Automatic
Dividend Reinvestment Plan. As of the date on which the part or whole of the
retainer is payable in shares of Common Stock, the Director shall be a
stockholder of the Company with respect to such shares. Unless otherwise elected
in Section 4, any remaining Director Fees shall be payable in cash.

(b) Restricted Stock Units. A Director shall also be entitled to receive RSUs,
in such amounts as shall be determined by the Board, for services on the Board.
Beginning January 1, 2008 and thereafter, unless otherwise directed by the
Board, RSUs having a value of $30,000 (or such other amount as the Board shall
from time to time determine) shall be awarded to each Director on the first day
of January, April, July and October. The number of full and fractional RSUs so
awarded shall be determined by dividing $30,000 (or such other amount) by the
average of the per share closing price of the Common Stock on the New York Stock
Exchange as published in The Wall Street Journal (or such other reliable
publication as the Board or its delegates may determine) for the last three
trading days of the month preceding the date of the award. Directors whose
membership on the Board commences after January 1, 2008 on a day which is not
the first day of any January, April, July or October, shall be awarded a pro
rata number of RSUs with respect to the quarter during which the Director joined
the Board equal to the number of RSUs awarded to each Director who was a member
of the Board on the first day of the applicable quarter, multiplied by a
fraction, the numerator of which equals the number of days remaining in the
quarter after the first day on which such Director became a member of the Board,
and the denominator being the total number of days in the quarter. A Restricted
Stock Unit Account shall be established on the books of the Company in the name
of each Director. During the period of the Director’s membership on the Board,
the Director’s Restricted Stock Unit Account shall be subject to credits,
adjustment and substitution to reflect any dividend or other distribution on the
outstanding Common Stock or any split or consolidation or other change affecting
the Common Stock. Any such credit, adjustment or substitution shall be made in a
manner similar to that set forth in Section 6(a) and 6(b) with respect to
Deferred Stock Compensation Accounts. RSUs awarded prior to January 1, 2008
shall vest upon termination of the Director’s membership on the Board by reason
of retirement, death or disability, or such other circumstances as the Board, in
its sole discretion, shall at any time determine (provided that a termination of
a Director’s membership on the Board following a Change in Control (as defined
in the Company’s Executive Benefits Protection Plan (Group 3A), the (“EBPP”)
shall be considered a retirement for this purpose). RSUs not vested upon or
within 120 days following the Director’s termination of membership on the Board,
as aforesaid, shall be forfeited as of 11:59 p.m. (Eastern Time) on the 120th
day following such Director’s termination of membership on the Board, as
aforesaid. The balance of the Director’s Restricted Stock Unit Account which
becomes vested upon termination of the Director’s membership shall be paid in a
lump sum in accordance with Section 7(c). RSUs awarded for periods after 2007
(together with credits, adjustments or substitutions attributable thereto,
“Post-2007 RSUs”) shall vest upon the first anniversary of the day upon which
such Post-2007 RSUs were awarded, or such other date or dates as set forth by
the Board at the time of the award; provided, that the vesting of such Post-2007
RSUs shall be accelerated to the date of termination of the Director’s
membership on

 

2



--------------------------------------------------------------------------------

the Board by reason of retirement, death or disability, or for any reason
following a Change in Control (as defined in the EBPP), or such other
circumstances as the Board, in its sole discretion, shall at any time determine.
For purposes of this Plan, termination of a director’s membership on the Board
at anytime following the director’s 60th birthday shall be deemed a retirement.
The portion of a Director’s Restricted Stock Unit Account attributable to
Post-2007 RSUs which becomes vested in accordance with the second preceding
sentence shall, unless deferred by the Director into the Director’s Deferred
Stock Compensation Account pursuant to an election made under Section 4, be paid
in a lump sum in accordance with Section 7(c). If payment hereunder would result
in the issuance of a fractional share of Common Stock, such fractional share
shall not be issued and cash in lieu of such fractional share shall be paid to
the Director based upon the average of the per share closing price of the Common
Stock on the New York Stock Exchange as published in The Wall Street Journal (or
such other reliable publication as the Board or its delegates may determine) for
the three trading days immediately preceding the date of payment. The Company
shall issue share certificates to the Director, or the Director’s designated
beneficiary, for the shares of Common Stock represented by the Director’s vested
RSUs, or if requested in writing by the Director and permitted under such plan,
the shares to be distributed shall be added to the Director’s account under the
Company’s Automatic Dividend Reinvestment Plan. As of the date on which the
Director is entitled to receive payment of shares of Common Stock, a Director
shall be a stockholder of the Company with respect to such shares.

4

ELECTIONS

(a) Director Fee Payment and RSU Payment Alternatives. A Director may elect any
one of the following alternatives with respect to payment of Director Fees and
with respect to payment of Post-2007 RSUs:

(1) to receive currently full payment of Director Fees in cash and/or Common
Stock, as set forth in Section 3(a) above, on the date or dates on which the
Director Fees are payable;

(2) to defer payment of all or a portion of the Director Fees for subsequent
payment in cash (a “Cash Deferral Election”);

(3) to defer payment of all or a portion of the Director Fees for subsequent
payment in shares of Common Stock (a “Stock Deferral Election”); or

(4) to defer payment of all or a portion of the Post-2007 RSUs for subsequent
payment in shares of Common Stock (also a “Stock Deferral Election”); or

(5) a combination of (2), (3) and (4).

(b) General Section 409A Definitions. For purposes of this Plan, the following
words shall have the meanings set forth below:

 

  (1)

“Change in Control Event” means an event described in IRS regulations or

 

3



--------------------------------------------------------------------------------

 

other guidance under Code section 409A(a)(2)(A)(v).

 

  (2) “Separation from Service” or “Separate from Service” means a “separation
from service” within the meaning of Code section 409A(a)(2)(A)(i).

(c) Filing and Effectiveness of Elections. The election by a Director to receive
payment of Director Fees other than as set forth in Section 4(a)(1) on the date
on which the Director Fees are otherwise payable, or to receive payment of
shares of Common Stock attributable to the Post-2007 RSUs other than on the date
which the shares are otherwise payable is made by filing with the Secretary of
the Company a Notice of Election in the form prescribed by the Company (an
“Election”). In order to be effective for any calendar year, an Election must be
received by the Secretary of the Company on or before December 31 of the
preceding calendar year, except that if a Director files a Notice of Election on
or before 30 days subsequent to the Director’s initial election to the office of
Director, the Election shall be effective on the date of filing with respect to
Director Fees and Post-2007 RSUs payable for any portion of the calendar year
which remains at the date of such filing. An Election may not be modified or
terminated after the beginning of a calendar year for which it is effective.
Unless modified or terminated by filing a new Notice of Election on or before
December 31 immediately preceding the calendar year for which such modification
or termination is effective, an Election shall be effective for and apply to
Director Fees payable for each subsequent calendar year. Director Fees earned or
Post-2007 RSUs which vest at any time for which an Election is not effective
shall be paid as set forth in Section 4(a)(1) on the date when the Director Fees
or Section 7 on the date the shares attributable to such Post-2007 RSUs are
otherwise payable, as applicable. Any Election shall terminate on the date a
Director Separates from Service. In addition to establishing the amount of each
year’s deferral, a Director may elect from the following time and form of
payment alternatives:

(1) Change in Control Event. Notwithstanding any provision in the Plan to the
contrary, a Director may make an Election each year to have the portion of his
or her Deferred Cash Compensation Account and Deferred Stock Compensation
Account (collectively referred to hereafter as the “Account Balance”) related to
amounts deferred under such Election (and earnings thereon) distributed in the
form selected on the first business day next succeeding the 59 th day following
the earlier of: (x) the date of a Change in Control Event; or (y) the date of
the Director’s Separation from Service.

(2) Installment Form of Payment. Notwithstanding any provision in the Plan to
the contrary, a Director may make an Election each year to have the portion of
the Account Balance related to amounts deferred under such Election (and
earnings thereon) distributed in annual installments over a period of up to 15
years with payments commencing on the first business day next succeeding the
59th day following the applicable payment date.

(d) Cash Deferral Elections. Director Fees deferred pursuant to a Cash Deferral
Election shall be deferred and paid as provided in Sections 5 and 7.

(e) Stock Deferral Elections. Director Fees and Post-2007 RSUs deferred pursuant
to a Stock Deferral Election shall be deferred and paid as provided in Sections
6 and 7.

 

4



--------------------------------------------------------------------------------

(f) Special Transition Period Election. Notwithstanding any Elections prior to
2009 or Plan provisions to the contrary, a Director may elect during 2008 to
receive all amounts, if any, attributable to Elections made prior to 2009 and
credited to his or her Account Balance in the form selected on the first
business day next succeeding the 59th day following the earlier of: (1) the date
of the Director’s Separation from Service; or (2) the date of a Change in
Control Event. Any such transition period Election must become irrevocable on or
before December 31, 2008 and must be made in accordance with the transition
rules under Section 409A and the procedures and distribution rules established
by the Board.

5

DEFERRED CASH COMPENSATION ACCOUNT

(a) General. The amount of any Director Fees deferred in accordance with a Cash
Deferral Election shall be credited on the date on which such Director Fees are
otherwise payable to a deferred cash compensation account maintained by the
Company in the name of the Director (a “Deferred Cash Compensation Account”). A
separate Deferred Cash Compensation Account shall be maintained for each
calendar year for which a Director has elected a different number of payment
installments or as otherwise may be agreed between the Director and the Company.

(b) Adjustment for Earnings or Losses. The amount in the Director’s Deferred
Cash Compensation Account shall be adjusted to reflect net earnings, gains or
losses in accordance with the provisions of The Hershey Company Deferred
Compensation Plan relating to Investment Credits and Investment Options. The
adjustment for earnings, gains or losses shall be equal to the amount determined
under (1) below as follows:

(1) Deemed Investment Options. The total amount determined by multiplying the
rate earned (positive or negative) by each fund available (taking into account
earnings distributed and share appreciation (gains) or depreciation (losses) on
the value of shares of the fund) for the applicable period by the portion of the
balance in the Director’s Deferred Cash Compensation Account as of the end of
each such period, respectively, which is deemed to be invested in such fund
pursuant to paragraph (2) below. Subject to elimination, modification or
addition by the Board, the funds available for the Director’s election of deemed
investments pursuant to paragraph (2) below shall be one or more of the funds
available (excluding Common Stock) under the Investment Options of The Hershey
Company Deferred Compensation Plan.

(2) Deemed Investment Elections.

(A) The Director shall designate, on a form prescribed by the Company, the
percentage of the deferred Director Fees that are to be deemed to be invested in
the available funds under paragraph (1) above. Said designation shall be
effective on a date specified therein and remain in effect and apply to all
subsequent deferred Director Fees until changed as provided below.

 

5



--------------------------------------------------------------------------------

(B) A Director may elect to change, on a calendar year basis (or on such other
basis as permitted from time to time by the Board), the deemed investment
election under paragraph (A) above with respect to future deferred Director Fees
among one or more of the options then available by written notice to the
Secretary of the Company, on a form prescribed by the Company (or by voice or
other form of notice permitted by the Company), at least ten days before the
first day of the calendar year for which the change is to be effective, with
such change to be effective for Director Fees credited to the Deferred Cash
Compensation Account on and after the effective date of the change.

(C) A Director may elect to reallocate the balance of his or her Deferred Cash
Compensation Account, subject to limitations imposed by the Board, on a calendar
year basis, among the deemed investment options then available. A Director may
make such an election by written notice to the Secretary of the Company, on a
form prescribed by the Company (or by voice or other form of notice permitted by
the Company), at least ten days before the first day of the calendar year for
which the transfer election is to be effective, with such transfer to be based
on the value of the Deferred Cash Compensation Account on the last day of the
calendar year preceding the effective date of the transfer election.

(D) The election of deemed investments among the options provided above shall be
the sole responsibility of each Director. The Company and Board members are not
authorized to make any recommendation to any Director with respect to such
election. Each Director assumes all risk connected with any adjustment to the
value of his or her Deferred Cash Compensation Account. Neither the Board nor
the Company in any way guarantees against loss or depreciation.

(E) All payments from the Plan shall be made pro-rata from the portion of the
Director’s Deferred Cash Compensation Account which is deemed to be invested in
such funds as may be available from time to time for deemed investment elections
under the Plan.

(F) The Company shall not be required or obligated to invest any amounts in the
funds provided as deemed investment options, and such funds shall be used solely
to measure investment performance. Further, the Company shall not be precluded
from providing for its liabilities hereunder by investing in such funds or in
any other investments deemed to be appropriate by the Board.

(c) Manner of Payment. The balance of a Director’s Deferred Cash Compensation
Account will be paid to the Director or, in the event of the Director’s death,
to the Director’s designated beneficiary. A Director may elect at the time of
filing the Notice of Election for a Cash Deferral Election to receive payment of
the Director Fees in annual installments rather than a lump sum, provided that
the payment period for installment payments shall not exceed fifteen years
following the applicable payment date, as described in Section 7 hereof. The
amount of any installment shall be determined by multiplying (i) the balance in
the Director’s Deferred Cash Compensation Account on the date of such
installment by (ii) a fraction, the numerator of

 

6



--------------------------------------------------------------------------------

which is one and the denominator of which is the number of remaining unpaid
installments (including the installment payment then being determined). The
balance of the Deferred Cash Compensation Account shall be appropriately reduced
on the date of payment to the Director or the Director’s designated beneficiary
to reflect the installment payment made hereunder. Amounts held pending
distribution pursuant to this Section 5(c) shall continue to be credited with
the earnings, gains or losses as described in Section 5(b) hereof.

6

DEFERRED STOCK COMPENSATION ACCOUNT

(a) General. The amount of any Director Fees and Post-2007 RSUs deferred in
accordance with a Stock Deferral Election shall be credited to a deferred stock
compensation account maintained by the Company in the name of the Director (a
“Deferred Stock Compensation Account”). A separate Deferred Stock Compensation
Account shall be maintained for each calendar year for which a Director has
elected a different number of payment installments or as otherwise determined by
the Board. On each date on which Director Fees and/or Post-2007 RSUs become
vested and are otherwise payable and a Stock Deferral Election applicable to
such Directors Fees and/or Post-2007 RSUs is effective for a Director, the
Director’s Deferred Stock Compensation Account for that calendar year shall be
credited with a number of full and fractional Deferred Stock Units (“DSUs”)
equal, in the case of Directors Fees, to the cash amount of the Director Fees
payable divided by the Fair Market Value of one share of the Common Stock, as
defined in Section 12 hereof, on the date on which such Director Fees are
payable and, in the case of Post-2007 RSUs, to the number of Post-2007 RSUs
which became vested and were otherwise payable. If a dividend or distribution is
paid on the Common Stock in cash or property other than Common Stock, on the
date of payment of the dividend or distribution to holders of the Common Stock
each Deferred Stock Compensation Account shall be credited with a number of full
and fractional DSUs equal to the number of full and fractional DSUs credited to
such Account on the date fixed for determining the stockholders entitled to
receive such dividend or distribution times the amount of the dividend or
distribution paid per share of Common Stock divided by the Fair Market Value of
one share of Common Stock, as defined in Section 12 hereof, on the date on which
the dividend or distribution is paid, it being intended that the number of full
and fractional DSUs credited as a result of the dividend or distribution shall
be equal to the number of full and fractional shares that would be issued if the
DSUs credited to the Account were actual shares participating in the Company’s
dividend reinvestment plan. If the dividend or distribution is paid in property,
the amount of the dividend or distribution shall equal the fair market value of
the property on the date on which the dividend or distribution is paid. The
Deferred Stock Compensation Account of a Director shall be charged on the date
of distribution with any distribution of shares of Common Stock made to the
Director from such Account pursuant to Section 6(c) hereof.

(b) Adjustment and Substitution. The number of DSUs credited to each Deferred
Stock Compensation Account shall be proportionately adjusted to reflect any
dividend or other distribution on the outstanding Common Stock payable in shares
of Common Stock or any split or consolidation of the outstanding shares of
Common Stock. If the outstanding Common Stock shall, in whole or in part, be
changed into or exchangeable for a different class or classes of securities of
the Company or securities of another Company or cash or property other than

 

7



--------------------------------------------------------------------------------

Common Stock, whether through reorganization, reclassification,
recapitalization, merger, consolidation or otherwise, the Board shall adopt such
amendments to the Plan as it deems necessary to carry out the purposes of the
Plan, including the continuing deferral of any amount of any Deferred Stock
Compensation Account.

(c) Manner of Payment. The balance of a Director’s Deferred Stock Compensation
Account will be paid in shares of Common Stock to the Director or, in the event
of the Director’s death, to the Director’s designated beneficiary. A Director
may elect at the time of filing of the Notice of Election for a Stock Deferral
Election to receive payment of the shares of Common Stock credited to the
Director’s Deferred Stock Compensation Account in annual installments rather
than a lump sum, provided that the payment period for installment payments shall
not exceed fifteen years following the applicable payment date, as described in
Section 7 hereof. The number of shares of Common Stock distributed in each
installment shall be determined by multiplying (i) the number of DSUs credited
to such Director’s Deferred Stock Compensation Account on the date of payment of
such installment, by (ii) a fraction, the numerator of which is one and the
denominator of which is the number of remaining unpaid installments (including
the installment payment then being determined) and by rounding such result down
to the nearest whole number of shares. The balance of the number of DSUs
credited to such Director’s Deferred Stock Compensation Account shall be
appropriately reduced in accordance with this Section 6(c) to reflect the
installment payments made hereunder. DSUs remaining in a Deferred Stock
Compensation Account pending distribution of shares of Common Stock pursuant to
this Section 6(c) shall continue to be credited with respect to dividends or
distributions paid on the Common Stock pursuant to Section 6(a) hereof and shall
be subject to adjustment pursuant to Section 6(b) hereof. If a lump sum payment
or the final installment payment hereunder would result in the issuance of a
fractional share of Common Stock, such fractional share shall not be issued and
cash in lieu of such fractional share shall be paid to the Director based on the
Fair Market Value of a share of Common Stock, as defined in Section 12 hereof,
on the date immediately preceding the date of such payment. The Company shall
issue share certificates to the Director, or the Director’s designated
beneficiary, for the shares of Common Stock distributed hereunder, or if
requested in writing by the Director and permitted under such plan, the shares
to be distributed shall be added to the Director’s account under the Company’s
Automatic Dividend Reinvestment Plan. As of the date on which the Director is
entitled to receive payment of shares of Common Stock, a Director shall be a
stockholder of the Company with respect to such shares.

7

PAYMENT COMMENCEMENT DATE

(a) Payment of Account Balance Upon Separation. Unless otherwise elected by the
Director under Section 4, payment of the Director’s Account Balance shall be
distributed to the Director in a lump sum on the first business day next
succeeding the 59th day following the date of the Director’s Separation from
Service (e.g., when the Director ceases to be a member of the Board for any
reason and no longer provides services to the Board or the Company).

(b) Distribution to Key Employees. Notwithstanding any Elections or anything
herein to the contrary, in the case of a Separation from Service of a Key
Employee (as defined below), no payments may be made before the date which is
six months after the date of the Key Employee’s Separation from Service
(hereinafter called the “Waiting Period”); provided,

 

8



--------------------------------------------------------------------------------

however, in the event of the Key Employee’s death during the Waiting Period,
distribution shall be made on the first business day next succeeding the 59 th
day following the date of the Key Employee’s death. Any payments that would
otherwise be made during the Waiting Period shall be accumulated and paid in the
first month following the Waiting Period, and thereafter, made in accordance
with the Director’s Election, if any, in Section 4. During the Waiting Period, a
Key Employee’s Account Balance will continue to accrue investment credits in
accordance with Section 5. For purposes of this Section 7(b), “Key Employee”
means a “specified employee” under Section 409A(a)(2)(B)(i) (i.e., a key
employee (as defined under Code section 416(i) (without regard to paragraph
(5) thereof)) of a corporation any stock in which is publicly traded on an
established securities market or otherwise) and applicable Treasury regulations
and other guidance under Section 409A. Key Employees shall be determined in
accordance with Section 409A and pursuant to the methodology established by the
Company.

(c) Payment of RSUs. Payment of shares of Common Stock attributable to a
Director’s Restricted Stock Unit Account (including Post-2007 RSUs) which become
vested on or prior to the Director’s Separation from Service and for which the
Director has not made an effective Stock Deferral Election shall be paid in a
lump sum on the earlier of: (1) the date of the Director’s Separation from
Service; or (2) the first anniversary of the date of grant. In the event of
payment upon the Director’s Separation from Service, the vested portion of the
Post-2007 RSUs shall be paid to the Director, subject to Section 7(b), on the
first business day next succeeding the 59th day following the date of such
event. Otherwise, payments upon the first anniversary of the date of grant shall
be paid as soon as practicable and within the period permitted under
Section 409A.

(d) Effect of Taxation. If a portion of the Director’s Account Balance is
includible in income under Section 409A, such portion shall be distributed
immediately to the Director.

8

DEATH BENEFITS; BENEFICIARY DESIGNATION

A Director may designate, in the Beneficiary Designation form prescribed by the
Company, any person to whom a lump sum payment of cash or shares of Common Stock
shall be paid on the first business day next succeeding the 59th day following
the date of the Director’s death if he or she dies before receiving payment of
any or all amounts due hereunder. A beneficiary designation will be effective
only after the signed beneficiary designation form is filed with the Secretary
of the Company while the Director is alive and will cancel all beneficiary
designations signed and filed earlier. If the Director fails to designate a
beneficiary, or if all designated beneficiaries of the Director die before the
Director or before complete payment of any or all amounts due hereunder, any
remaining unpaid amounts shall be paid on the first business day next succeeding
the 59th day following the date of the Director’s death in one lump sum payment
to the estate of the last to die of the Director or the Director’s designated
beneficiaries, if any.

 

9



--------------------------------------------------------------------------------

9

NON-ALIENABILITY OF BENEFITS

Neither the Director nor any beneficiary designated by the Director shall have
the right to, directly or indirectly, alienate, assign, transfer, pledge,
anticipate or encumber (except by reason of death) any amount that is or may be
payable hereunder, nor shall any such amount be subject to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors of the Director or the Director’s designated
beneficiary or to the debts, contracts, liabilities, engagements, or torts of
any Director or designated beneficiary, or transfer by operation of law in the
event of bankruptcy or insolvency of the Director or any beneficiary, or any
legal process.

10

NATURE OF ACCOUNTS

Any Restricted Stock Unit Account, Deferred Cash Compensation Account or
Deferred Stock Compensation Account shall be established and maintained only on
the books and records of the Company, and no assets or funds of the Company or
the Plan or shares of Common Stock of the Company shall be removed from the
claims of the Company’s general or judgment creditors or otherwise made
available until such amounts are actually payable to Directors or their
designated beneficiaries as provided herein. The Plan constitutes a mere promise
by the Company to make payments in the future. The Directors and their
designated beneficiaries shall have the status of, and their rights to receive a
payment of cash or shares of Common Stock under the Plan shall be no greater
than the rights of, general unsecured creditors of the Company. No person shall
be entitled to any voting rights with respect to shares credited to any RSU or
Deferred Stock Compensation Account which is not yet payable to a Director or
the Director’s designated beneficiary. The Company shall not be obligated under
any circumstance to fund its financial obligations under the Plan, and the Plan
is intended to constitute an unfunded plan for tax purposes. However, the
Company may, in its discretion, set aside funds in a trust or other vehicle,
subject to the claims of its creditors, in order to assist it in meeting its
obligations under the Plan, if such arrangement will not cause the Plan to be
considered a funded deferred compensation plan under the Code.

11

ADMINISTRATION OF PLAN; HARDSHIP WITHDRAWAL

Full power and authority to construe, interpret, and administer the Plan shall
be vested in the Board. Decisions of the Board shall be final, conclusive, and
binding upon all parties. Notwithstanding the terms of a Cash Deferral Election
or a Stock Deferral Election made by a Director hereunder, the Board may, in its
sole discretion, permit the withdrawal of amounts credited to a Deferred Cash
Compensation Account or shares credited to a Deferred Stock Compensation Account
with respect to Director Fees previously payable, or permit the early vesting
and payment of RSUs previously awarded, upon the request of a Director or the

 

10



--------------------------------------------------------------------------------

Director’s representative, or following the death of a Director upon the request
of a Director’s beneficiary or such beneficiary’s representative, if the Board
determines that the Director or the Director’s beneficiary, as the case may be,
is confronted with an “unforeseeable emergency,” as described in Code section
409A(a)(2)(A)(vi). An unforeseeable emergency is a severe financial hardship to
the Director resulting from illness or accident of the Director, the Director’s
spouse, beneficiary or dependent, loss of the Director’s property due to
casualty or similar extraordinary and unforeseeable circumstances beyond the
Director’s control, which hardship cannot be relieved through insurance,
cessation of deferrals under the Plan or liquidation of assets that would not
cause a severe financial hardship. Cash needs arising from foreseeable events,
such as the purchase or building of a house or education expenses, will not be
considered to be the result of an unforeseeable financial emergency. The
Director or the Director’s beneficiary shall provide to the Board such evidence
as the Board, in its discretion, may require to demonstrate that such emergency
exists and financial hardship would occur if the withdrawal were not permitted.
The withdrawal shall be limited to the amount or to the number of shares, as the
case may be, necessary to meet the emergency. Payment shall be made within 30
days after the Board approves the payment and determines the amount of the
payment or number of shares which shall be withdrawn. In the case of a
distribution as a result of an unforeseeable emergency from the Deferred Cash
Compensation Account or Deferred Stock Compensation Account, payment shall be
made in a single lump sum from the portion of the Deferred Cash Compensation
Account or Deferred Stock Compensation Account, as applicable, with the largest
number and in reverse order of installment payments, in each case in accordance
with Section 5(b)(2)(E) if the distribution is from the Deferred Cash
Compensation Account. No Director shall participate in any decision of the Board
regarding such Director’s request for a withdrawal under this Section 11.

12

FAIR MARKET VALUE

Fair Market Value of the Common Stock (“Fair Market Value”) on a single date
shall be the closing price on the applicable date (or if not a trading date, the
next preceding trading date), and Fair Market Value, where the determination is
made over a period of more than one day, shall be the average of the closing
price for all trading dates for the applicable period covered by a payment. For
purposes of Section 3(a) and 6(a) hereof, the applicable period for a quarterly
Directors Fees payment or credit shall be the three calendar months immediately
preceding the calendar month during which the day on which the payment or credit
is being made, and the applicable period for a Directors Fees payment relating
to a period other than a quarter shall be determined under similar principles.
The closing price of the Common Stock for a single date or for each day within
the applicable period shall be as quoted in The Wall Street Journal (or in such
other reliable publication as the Board or its delegate, in its discretion, may
determine to rely upon).

 

11



--------------------------------------------------------------------------------

13

SECURITIES LAWS; ISSUANCE OF SHARES; NONCERTIFICATED SHARES

The obligation of the Company to issue or credit shares of Common Stock under
the Plan shall be subject to (i) the effectiveness of a registration statement
under the Securities Act of 1933, as amended, with respect to such shares, if
deemed necessary or appropriate by counsel for the Company, (ii) the condition
that the shares shall have been listed (or authorized for listing upon official
notice of issuance) upon each stock exchange, if any, on which the Common Stock
shares may then be listed and (iii) all other applicable laws, regulations,
rules and orders which may then be in effect. If, on the date on which any
shares of Common Stock would be issued sufficient shares of Common Stock are not
available under the Plan or the Company is not obligated to issue shares
pursuant to this Section 13, then no shares of Common Stock shall be issued but
rather, in the case of Common Stock to be issued currently, cash shall be paid
in payment of the Director Fees payable. The Board shall adopt appropriate rules
and regulations to carry out the intent of the immediately preceding sentence if
the need for such rules and regulations arises. To the extent the Plan provides
for issuance of share certificates to reflect the transfer of shares of Common
Stock, the transfer of such shares may be effected on a noncertificated or
“book-entry” basis.

14

GOVERNING LAW

The provisions of this Plan shall be interpreted and construed in accordance
with the laws of the State of Delaware.

15

EFFECTIVE DATE; AMENDMENT AND TERMINATION

The Plan was adopted by the Board on December 4, 1996, and became effective as
of January 1, 1997. The Plan was previously amended and restated effective
October 2, 2001, December 3, 2002, June 14, 2007, November 11, 2007, December 4,
2007 and February 13, 2008. The Plan, as amended and restated herein, shall be
effective as of December 2, 2008. The Board may amend or terminate the Plan at
any time, provided that no such amendment or termination shall adversely affect
rights with respect to amounts or shares then credited to any Deferred Cash
Compensation Account or Deferred Stock Compensation Account, unless the Board
determines, in its sole discretion, that all such amounts shall be distributed
upon Plan termination in accordance with the requirements under Section 409A.
Upon termination of the Plan, no further deferrals of Director Fees or Post-2007
RSUs shall be permitted; however, earnings, gains and losses shall continue to
be credited to the Account Balance in accordance with Section 5 until such
amounts are fully distributed.

 

12



--------------------------------------------------------------------------------

16

AUTHORIZED SHARES; DESIGNATION AS AWARD

UNDER EQUITY AND INCENTIVE COMPENSATION PLAN

Shares issued hereunder with respect to RSUs and DSUs credited prior to
April 17, 2007 shall be deemed issued as part of the aggregate of 300,000
(reflecting prior stock splits and stock dividends and as shall be adjusted and
subject to adjustment to reflect future stock splits and stock dividends) shares
of Common Stock previously authorized for issuance hereunder. Effective as of
April 17, 2007, the crediting of RSUs and the ability to make elections to
receive Directors Fees in shares of Common Stock or to defer payment of
Directors Fees and Post-2007 RSUs and have such fees and/or RSUs credited as
DSUs shall constitute a non-employee directors award under The Hershey Company
Equity and Incentive Compensation Plan (the “EICP”). This Plan and the related
Notice of Election and other documents contemplated hereunder shall constitute
the award agreement for purposes of the EICP and shares of Common Stock issued
with respect to such RSUs, Directors Fees or DSUs shall be deemed issued from
the shares authorized for issuance under the EICP.

 

THE HERSHEY COMPANY By:  

/s/ Burton H. Snyder

  Burton H. Snyder,   Senior Vice President,   General Counsel and Secretary

 

13